

115 HR 1578 IH: Nuclear Licensing Efficiency Act
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1578IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Kinzinger introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo streamline nuclear technology regulatory permitting and licensing, and for other purposes.1.Short titleThis Act may be cited as the Nuclear Licensing Efficiency Act. 2.Streamlining application and site permit reviewsSection 185 of the Atomic Energy Act of 1954 (42 U.S.C. 2235) is amended by adding at the end the following:c.Application reviews for nuclear energy projects(1)Streamlining license application reviewWith respect to an application that is docketed seeking issuance of a construction permit, operating license, or combined construction permit and operating license for a production or utilization facility, the Commission shall include the following procedures:(A)Undertake an environmental review process and issue any draft environmental impact statement to the maximum extent practicable within 24 months after the application is accepted for docketing.(B)Complete the technical review process and issue any safety evaluation report and any final environmental impact statement to the maximum extent practicable within 42 months after the application is accepted for docketing.(2)Early site permit(A)Supplemental environmental impact statementIn a proceeding for a combined construction permit and operating license for a site for which an early site permit has been issued, any environmental impact statement prepared by the Commission and cooperating agencies shall be prepared as a supplement to the environmental impact statement prepared for the early site permit.(B)Incorporation by referenceThe supplemental environmental impact statement shall—(i)incorporate by reference the analysis, findings, and conclusions from the environmental impact statement prepared for the early site permit; and(ii)include additional discussion, analyses, findings, and conclusions on matters resolved in the early site permit proceeding only to the extent necessary to address information that is new and significant in that the information would materially change the prior findings or conclusions.(3)Production or utilization facility located at an existing siteIn reviewing an application for an early site permit, construction permit, operating license, or combined construction permit and operating license for a production or utilization facility located at the site of a licensed production or utilization facility, the Commission shall, to the extent practicable, use information that was part of the licensing basis of the licensed production or utilization facility.(4)RegulationsThe Commission shall initiate a rulemaking, not later than 1 year after the date of enactment of this subsection, to amend the regulations of the Commission to implement this subsection.(5)Environmental impact statement definedIn this subsection, the term environmental impact statement means a detailed statement required under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).(6)Relationship to other lawNothing in this subsection exempts the Commission from any requirement for full compliance with section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).. 3.Updating hearing procedures(a)Informal hearing proceduresSection 189 a. of the Atomic Energy Act of 1954 (42 U.S.C. 2239(a)) is amended by adding at the end the following:(3)The Commission may use informal adjudicatory procedures for any hearing required under this section for which the Commission determines that adjudicatory procedures under section 554 of title 5, United States Code, are unnecessary..(b)Study on the impact of the elimination of mandatory hearing for uncontested licensing applicationsNot later than 18 months after the date of enactment of this Act, the Comptroller General shall transmit to Congress a report containing the results of a study on the effects of eliminating the hearings required under section 189 a. of the Atomic Energy Act of 1954 (42 U.S.C. 2239(a)) for an application under section 103 or section 104 b. of such Act for a construction permit for a facility in the absence of a request of any person whose interest may be affected by the proceeding.4.Efficiency of Advisory Committee on Reactor Safeguards(a)Committee compositionSection 29 of the Atomic Energy Act of 1954 (42 U.S.C. 2039) is amended by inserting The Commission shall seek to include a diversity of disciplines and operational experiences when appointing members of the Committee. after four years each..(b)License applicationsSection 182 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2232(b)) is amended by adding at the end the following: If the Commission determines referral of an application to the Committee is necessary, the Committee shall initiate a review of the application not later than 30 days after receiving such referral, and shall submit a report thereon under this subsection not later than 180 days after initiating such review..5.Updating Nuclear Regulatory Commission user fees and chargesSection 102(b)(3)(B) of the Nuclear Energy Innovation and Modernization Act (Public Law 115–439) is amended—(1)by redesignating clause (ii) as clause (iii); (2)by inserting after clause (i) the following:(ii)Fuel facilities(I)In generalThe total annual charges under subparagraph (A) charged to fuel facility licensees, to the maximum extent practicable, shall not exceed an amount that is equal to the total annual fees collected from the fuel facilities class under the final rule of the Commission entitled Revision of Fee Schedules; Fee Recovery for Fiscal Year 2016 (81 Fed Reg. 41171 (June 24, 2016)), which amount may be adjusted annually by the Commission to reflect changes in the Consumer Price Index published by the Bureau of Labor Statistics of the Department of Labor.(II)ExceptionSubclause (I) shall not apply if the number of licensed facilities classified by the Commission as fuel facilities exceeds seven.(III)Changes to annual chargesAny change in an annual charge under subparagraph (A) charged to a fuel facility licensee shall be based on—(aa)a change in the regulatory services provided with respect to the fuel facility; or(bb)an adjustment described in subclause (I).; and(3)in clause (iii), as redesignated by paragraph (1) of this section, by striking clause (i) and inserting clause (i) or (ii).6.Technical correctionSection 104 c. of the Atomic Energy Act of 1954 (42 U.S.C. 2134(c)) is amended—(1)by striking the third sentence and inserting the following:(3)Limitation on utilization facilitiesThe Commission may issue a license under this section for a utilization facility useful in the conduct of research and development activities of the types specified in section 31 if—(A)not more than 75 percent of the annual costs to the licensee of owning and operating the facility are devoted to the sale, other than for research and development or education and training, of—(i)nonenergy services;(ii)energy; or(iii)a combination of nonenergy services and energy; and(B)not more than 50 percent of the annual costs to the licensee of owning and operating the facility are devoted to the sale of energy.;(2)in the second sentence, by striking The Commission and inserting the following:(2)RegulationThe Commission; and(3)by striking c. The Commissionand inserting the following:c. Research and development activities.(1)In generalSubject to paragraphs (2) and (3), the Commission.